                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

ADAMS & BOYLE, P.C., et al.,

         Plaintiffs,                                           Civil Action No. 3:15-cv-00705

vs.                                                            HON. BERNARD A. FRIEDMAN

HERBERT H. SLATERY, III, et al.,

      Defendants.
_____________________________/

                           ORDER MODIFYING PRETRIAL ORDER

To: All Counsel of Record

                 Be advised that the Pretrial Order filed in this matter on April 11, 2019, is modified

as follows: The trial will commence on September 23, 2019, at 9:00 AM (not September 16). All

other dates in the Pretrial Order remain the same.

                 SO ORDERED.



                                                s/Bernard A. Friedman
                                                BERNARD A. FRIEDMAN
                                                SENIOR UNITED STATES DISTRICT JUDGE
                                                SITTING BY SPECIAL DESIGNATION
Dated: June 26, 2019
       Detroit, Michigan




      Case 3:15-cv-00705 Document 134 Filed 06/26/19 Page 1 of 1 PageID #: 691
